Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-8, 10-15, 17-19, 22, 23, and 26-28 are allowed.

The present invention is drawn to a polymerization process to produce a polyethylene polymer, the process comprising contacting a catalyst system comprising a product of a combination of one or more metallocene catalysts, at least one activator, and at least one support, with ethylene and one or more C3-C10 alpha-olefin comonomers under polymerizable conditions including a temperature range of from 10 ºC to 75 ºC, to produce the polyethylene polymer, wherein the polyethylene polymer has a broad orthogonal composition distribution (BOCD) and a density of from 0.890 g/cm3 to 0.950 g/cm3, and further, wherein the one or more metallocene catalysts comprises (A) a compound represented by Formula (I) and/or (B) one or more of compounds listed.  See claims for full details.  

Subject of claims is patentably distinct over the closest reference, Cho et al. (US 9,290,593), cited in the notice of allowance dated May 17, 2021.  


Information Disclosure Statement
Two information disclosure statements were filed on November 18, 2020.  Both are identical to the information disclosure statement filed on September 28, 2020.  Office of Publications has not accepted the information disclosure statements because name of Patentee or Applicant was not cited for cited for U.S. Patent Documents.  The narrow spacing of the PTO-1449 precludes annotation by Examiner.  Accordingly, the information disclosure statements have not been considered and are submitted for Applicant review in this corrected notice of allowability.  Applicant may file one new information disclosure statement with corrected names of Patentee or Applicant for consideration in response to this corrected notice of allowability.  As an example, the first two entries should state:

9,809,667	11-07-2017	Lue et al.
9,540,460	01-10-2017	Lester et al.

	Additionally, U.S. Patent No. 5,625,016 has been withdrawn and may be removed from the list of references.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 24, 2021